
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EXECUTION COPY


VOTING AGREEMENT


        THIS VOTING AGREEMENT (the "Agreement"), dated as of September 2, 2003
among CAREMARK RX, INC., a Delaware corporation (the "Company") and Joseph
Littlejohn & Levy Fund III, L.P., a Delaware limited partnership (the
"Stockholder") in its capacity as a stockholder of ADVANCEPCS, a Delaware
corporation ("AdvancePCS").

W I T N E S S E T H:

        WHEREAS, the Company, AdvancePCS and Cougar Merger Corporation, a
Delaware corporation and a wholly owned subsidiary of the Company ("Merger
Sub"), have entered into an Agreement and Plan of Merger, dated as of the date
hereof (as the same may be amended or supplemented, the "Merger Agreement";
initially capitalized terms used but not defined herein shall have the meanings
set forth in the Merger Agreement), pursuant to which Merger Sub will be merged
with and into AdvancePCS upon the terms and subject to the conditions set forth
in the Merger Agreement with AdvancePCS continuing as the surviving corporation
(the "Merger");

        WHEREAS, the Stockholder is the record and beneficial owner (including
sole voting power) of 12,913,334 shares of Class B-1 common stock, par value
$0.01 per share, of AdvancePCS (the "Shares"; the term Shares shall also include
any shares of AdvancePCS Class A common stock, Class B-1 common stock and
Class B-2 common stock of which the Stockholder obtains beneficial ownership
during the term of this Agreement);

        WHEREAS, concurrently with the execution and delivery of the Merger
Agreement and as a condition and inducement to the Company's willingness to
enter into the Merger Agreement, the Stockholder has agreed to vote (or provide
consent with regard to) all the Shares with respect to which the Stockholder has
voting power on the date of the Company Stockholders' Meeting in favor of the
adoption and approval of the Merger Agreement and the consummation of the
transactions contemplated therein (as provided herein);

        NOW, THEREFORE, in consideration of the premises and the agreements
herein contained and intending to be legally bound, the parties agree as
follows:

        1.     Voting of Shares. Until the termination of this Agreement in
accordance with the terms hereof, the Stockholder hereby agrees that, at any
annual, special or other meeting of the shareholders of AdvancePCS, and at any
adjournment or adjournments thereof, or by written consent without a meeting,
the Stockholder will vote all the Shares then beneficially owned by the
Stockholder (i) in favor of the adoption and approval of the Merger Agreement
and the consummation of the transactions contemplated thereby and (ii) against
approval or adoption of any Company Alternative Transaction or any other action
or agreement that would impede, interfere with, frustrate, delay, postpone or
attempt to discourage the transactions contemplated by the Merger Agreement (in
each case, so long as the Company shall have advised the Stockholder in advance
in writing of any matter to which the Company believes this clause (ii)
applies); provided, however, that notwithstanding anything contained in this
Agreement to the contrary, the Stockholder shall not be required to vote any
Shares then beneficially held by the Stockholder in accordance with this
Section 1 if, prior to the adoption and approval of the Merger Agreement and the
transactions contemplated thereby by the shareholders of AdvancePCS, (i) the
Board of Directors of AdvancePCS has made a Company Subsequent Determination as
provided in the Merger Agreement, (ii) the Stockholder has determined an
Acquisition Proposal that constitutes a Superior Proposal has been made by a
third party, substituting the good faith judgment of the Stockholder for the
good faith judgment of the Board of Directors of AdvancePCS (having considered,
among other things, the advice of an independent financial advisor and taking
into account such matters as deemed relevant by the Stockholder, including
(A) whether, in the good faith judgment of the Stockholder, the third party is
reasonably able to finance the transaction, (B) any proposed

--------------------------------------------------------------------------------


changes to the Merger Agreement that may be proposed by the Company in response
to such Acquisition Proposal and (C) the ability and timing for satisfaction of
the conditions to closing the Merger and such Acquisition Proposal) or (iii) if
in the Stockholder's good faith judgment the Company is in material breach of
any of its representations, warranties, covenants or agreements under the Merger
Agreement, which breach is not cured by the date of the Company Stockholders'
Meeting after at least ten business days' written notice to the Company of such
breach from the Stockholder. Notwithstanding anything contained herein to the
contrary, in the event the Stockholder sells, assigns, conveys or otherwise
transfers (whether directly or indirectly and whether by operation of law or
otherwise) any Shares to an affiliate of the Stockholder, the Stockholder hereby
agrees to comply with, and to cause such affiliate to comply with, this
Section 1 with respect to any Shares then beneficially owned by the Stockholder
or any such affiliate on the date of the Company Stockholders' Meeting.

        2.     Changes in Shares. For all purposes of this Agreement, the Shares
shall include any securities issued or exchanged with respect to such Shares
upon any recapitalization, reclassification, merger, consolidation, spin-off,
partial or complete liquidation, stock dividend, split-up or combination of the
securities of AdvancePCS or any other change in the capital structure of
AdvancePCS. The Stockholder hereby agrees to promptly notify the Company in
writing of the number of Shares acquired, sold, assigned, transferred (including
by operation of law) or otherwise disposed by the Stockholder after the date
hereof, which notification shall include the total number of Shares then
beneficially owned by the Stockholder.

        3.     Representations and Warranties of The Stockholder. The
Stockholder hereby represents and warrants to the Company as of the date hereof
as follows:

        3.1    Ownership of the Shares. The Stockholder is the record and
beneficial owner of 12,913,334 shares of Class B-1 common stock, par value $0.01
per share, of AdvancePCS. The Stockholder does not own, of record or
beneficially, any shares of capital stock or other voting securities of
AdvancePCS other than the Shares. The Stockholder has the sole right to vote the
Shares at the Company Stockholders' Meeting.

        3.2    Authority; Execution and Delivery. The Stockholder has the
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Stockholder and the consummation by the
Stockholder of the transactions contemplated by this Agreement and performance
by the Stockholder of the provisions of this Agreement have been duly authorized
by all necessary action on the part of the Stockholder. This Agreement has been
duly executed and delivered by the Stockholder and constitutes a valid and
binding agreement of the Stockholder, enforceable against the Stockholder in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to enforcement of
creditors' rights generally, and subject to general principles of equity.

        4.     Covenants of the Stockholder. The Stockholder hereby covenants
and agrees as follows:

        4.1    Inquiries or Proposals. From the date of this Agreement to the
termination hereof, the Stockholder hereby agrees to (i) provide prompt (but in
no event less than twenty-four hours after receipt of any Acquisition Proposal
with respect to AdvancePCS made directly to the Stockholder) written notice to
the Company of the receipt of any such Acquisition Proposal made directly to the
Stockholder, indicating in connection with such notice the material terms and
conditions of such Acquisition Proposal, the identity of such person making any
such Acquisition Proposal and the Stockholder's current intention with respect
to furnishing information to, or entering into discussions or negotiations with,
such person and (ii) promptly keep the Company informed of the status and
material terms of any such Acquisition Proposal. All information provided by the
Stockholder to the Company pursuant to this Section 4.1 shall be kept
confidential by the Company in accordance with the terms of the Confidentiality
Agreement.

2

--------------------------------------------------------------------------------

        4.2    Stockholder Capacity. The Stockholder has executed this Agreement
in its capacity as a Stockholder of AdvancePCS. Without limiting the foregoing,
nothing herein shall limit or affect any actions taken by the Stockholder or any
of its affiliates, employees, officers, directors, partners, representatives or
agents in its or their capacity as an officer or director of AdvancePCS in
exercising the rights of AdvancePCS under the Merger Agreement.

        5.    Miscellaneous.

        5.1    Expenses. All costs and expenses (including legal fees) incurred
in connection with this Agreement shall be paid by the party incurring such
expense.

        5.2    Further Assurance and Cooperation. From time to time, and without
further consideration, each party will execute and deliver to the other such
documents and take such action as the other may reasonably request in order to
consummate more effectively the terms of this Agreement.

        5.3    Parties in Interest; Complete Agreement; Amendment. All authority
herein conferred or agreed to be conferred by the Stockholder shall survive the
Stockholder's dissolution, liquidation or termination. This Agreement
constitutes the sole understanding of the parties hereto with respect to the
subject matter hereof; provided, however, that this provision is not intended to
abrogate any other written agreement between or among the parties executed with
or after this Agreement or any written agreement pertaining to another subject
matter. No amendment of this Agreement shall be binding unless made in writing
and duly executed by the Company and the Stockholder. This Agreement and all the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto without
the prior written consent of the Company (if such assigning party is the
Stockholder) or the Stockholder (if such assigning party is the Company).

        5.4    Specific Performance. Each party acknowledges that its
obligations hereunder are unique, and agrees that the other shall have the
right, in addition to any other rights it may have at law, to specific
performance or equitable relief by way of injunction if it shall fail to perform
any of its obligations hereunder.

        5.5    Law Governing; Construction. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to principles of conflicts of law thereof. Unless otherwise expressly
provided herein, all references in this Agreement to Section(s) shall refer to
the Section(s) of this Agreement. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
of this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

        5.6    Consent to Jurisdiction; Venue. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the state courts of
Delaware and to the jurisdiction of the United States District Court for the
District of Delaware, for the purpose of any action or proceeding arising out of
or relating to this Agreement, and each of the parties hereto irrevocably agrees
that all claims in respect to such action or proceeding may be heard and
determined exclusively in any state or federal court sitting in Wilmington,
Delaware. Each of the parties hereto agrees that a final judgment in any action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto irrevocably consents to the service of any summons and complaints and any
other process in any other action or proceeding relating to this Agreement, on
behalf of itself or its property, by the personal delivery of copies of such
process to such party. Nothing in this Section 5.6 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

        5.7    Termination. This Agreement shall terminate upon the earlier of
(i) the termination of the Merger Agreement in accordance with its terms and
(ii) the Effective Time of the Merger.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    CAREMARK RX, INC.
 
 
by:
 
/s/  E. MAC CRAWFORD      

--------------------------------------------------------------------------------

Name: E. Mac Crawford
Title: Chairman and Chief Executive Officer
 
 
JOSEPH LITTLEJOHN & LEVY FUND III, L.P.
 
 
by:
 
/s/  RAMSEY FRANK      

--------------------------------------------------------------------------------

Name: Ramsey Frank
Title: Senior Managing Partner

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



VOTING AGREEMENT
